People v Angel C. (2022 NY Slip Op 02631)





People v Angel C.


2022 NY Slip Op 02631


Decided on April 21, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 21, 2022

Before: Manzanet-Daniels, J.P., Kern, Singh, Kennedy, Mendez, JJ. 


Ind No. 649/18 649/18 Appeal No. 15781 Case No. 2019-1812 

[*1]The People of the State of New York, Respondent,
vAngel C., Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Lawrence T. Hausman of counsel), and Kramer Levin Naftalis & Frankel LLP, New York (Jackson Mann of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Diana J. Lewis of counsel), for respondent.

Judgment, Supreme Court, Bronx County (George Villegas, J. at plea; Harold Adler, J. at sentencing), rendered November 14, 2018, convicting defendant of attempted burglary in the second degree, adjudicating him a youthful offender, and sentencing him to a conditional discharge for a period of three years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the surcharge and fees imposed at sentencing, and otherwise affirmed.
Based on our own interest of justice powers and the People's consent, we vacate
the surcharge and fees imposed at sentencing (see People v Chirinos, 190 AD3d 434 [1st Dept 2021]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 21, 2022